United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3122
                                   ___________

United States of America,               *
                                        *
               Appellee,                *
                                        * Appeal from the United States
      v.                                * District Court for the Western
                                        * District of Arkansas.
Rachel Suzanne Anderson,                *
                                        *       [UNPUBLISHED]
               Appellant.               *
                                   ___________

                            Submitted: February 6, 2004
                                Filed: March 16, 2004
                                   ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       Rachel Anderson (Anderson)1 appeals the sentence the district court2 imposed
after she pleaded guilty to making, possessing, and uttering forged and counterfeit
securities in violation of 18 U.S.C. §§ 513(a) and 2, and making false statements on
a bank loan application in violation of 18 U.S.C. §§ 1014 and 2. Anderson argues



      1
          Anderson is sometimes spelled Andersen.
      2
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas.
that the district court misapplied the Sentencing Guidelines in calculating her criminal
history points and in denying her a reduction for her role in the offenses.

       We conclude the district court did not clearly err in finding that Anderson was
not eligible for a mitigating-role reduction. See United States v. Field, 110 F.3d 587,
590 (8th Cir. 1997). Nor did the court clearly err in calculating Anderson’s criminal
history. See U.S.S.G. § 4A1.2, comment. (n.2) (criminal history points are based on
sentence pronounced, not length of time actually served), comment. (n.3) (prior
sentences are related if they resulted from offenses that occurred on same occasion,
were part of single common scheme or plan, or were consolidated for trial or
sentencing); United States v. Levi, 229 F.3d 677, 679 (8th Cir. 2000) (standard of
review). Accordingly, we affirm. Anderson’s motion to dismiss the appeal is denied
as moot.
                         ______________________________




                                          -2-